                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICK SEAN BUTLER,                         :
     Plaintiff,                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-6131
                                             :
MIROSLAV DJINDIEV, et al.,                   :
    Defendants.                              :

                                       MEMORANDUM

SÁNCHEZ, C.J.                                                                 MARCH 19, 2020

       Currently before the Court is an Amended Complaint 1 filed by plaintiff Patrick Sean

Butler, a prisoner currently incarcerated at the Lehigh County Jail, raising claims pursuant to 42

U.S.C. § 1983 arising from his prosecution and incarceration in Lehigh County. Butler’s

Amended Complaint names as Defendants three State Troopers — Miroslav Djindiev, 2 Michael

Hodgskin, 3 and Trooper Griffin — and Jared Hanna, an Assistant District Attorney involved in

prosecuting him. For the following reasons, the Court will dismiss the Amended Complaint and

grant Butler leave to file a second amended complaint limited to certain claims.



1
  In a January 23, 2020 Memorandum and Order, the Court granted Butler leave to proceed in
forma pauperis and dismissed his initial Complaint upon screening without prejudice to
amendment. (ECF Nos. 9 & 10.) Butler thereafter filed his Amended Complaint in accordance
with the Court’s Order. (ECF No. 11.) An amended complaint, once submitted to the Court,
serves as the governing pleading in the case because an amended complaint supersedes the prior
pleading. See Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (“In general, an
amended pleading supersedes the original pleading and renders the original pleading a nullity.
Thus, the most recently filed amended complaint becomes the operative pleading.” (internal
citations omitted)).
2
 The Amended Complaint spells this Defendant’s name as “Djindiev,” “Djindjiev,” and
“Djinjiev.” The Court will use the spelling provided in the caption.
3
 The Amended Complaint spells this Defendant’s name as both “Hodgskin” and “Hodgeskin.”
The Court will use the spelling provided in the caption.
        I.      FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY 4

        Public records reflect that on October 14, 2019, Butler was charged with use or possession

of drug paraphernalia, recklessly endangering another person, false imprisonment, and disorderly

conduct. See Commonwealth v. Butler, CP-39-CR-288-2020 (Lehigh Cty. C.C.P.);

Commonwealth v. Butler, MJ-31105-CR-466-2019 (Lehigh Cty.); see also Commonwealth v.

Butler, CP-39-MD-2793-2019 (Leigh Cty. C.C.P.). The docket for preliminary proceedings

before a magisterial district judge reflects that, although Butler was appointed counsel, he filed a

pro se “petition for subpoena witnesses and documents,” which was denied, and a “motion for

transcripts.” Commonwealth v. Butler, CP-39-MD-2793-2019 (Leigh Cty. C.C.P.). The dockets

reflect that the court granted a motion to quash Butler’s subpoenas, id., and that the motion for

transcripts was ultimately denied. See Commonwealth v. Butler, CP-39-CR-288-2020. The case

was transferred from magisterial district court to the Lehigh County Court of Common Pleas,

where it remains pending. See Commonwealth v. Butler, CP-39-CR-288-2020.

        These criminal proceedings are the impetus for Butler’s Amended Complaint in the instant

civil action. As with his initial Complaint, the Amended Complaint reflects Butler’s belief that

he was improperly treated as the assailant when, to the contrary, he was “set[] up” by his ex-

girlfriend, who was allegedly trying to kill him. (ECF No. 11 at 11.) 5 Butler also claims that his

car and bank account information were stolen. (Id.) It is unclear what took place, but the events

in question appear to have occurred in a hotel room that Butler rented. (Id.)

        It appears Troopers Hodgskin and Trooper Griffin were first to arrive on the scene. Butler

alleges that, upon their arrival, he told the Troopers that he had “evidence to prove everything


4
 The following allegations are taken from the Amended Complaint and from public dockets of
which the Court takes judicial notice. See Buck v. Hampton Twp., 452 F.3d 256, 260 (3d Cir.
2006).
5
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
[presumably meaning his version of events]” including a “E-911 receipt,” text messages, bank

account statements, and extra keys his ex-girlfriend allegedly had for the hotel room. (Id.) The

receipt was allegedly for software purchased by Butler’s ex-girlfriend that “can disable a target

phone from reaching a 911 dispatch operator.” (Id.)

       Butler alleges that Troopers Hodgskin and Griffin laughed at him, told Butler that they

would take care of his car, and stated that he “better let [his ex-girlfriend] leave or else.” (Id.)

Around this time, a fire truck approached the window with a ladder and Butler’s ex-girlfriend

was able to exit via the window and ladder. (Id.) Butler repeated his allegations “that [he] had

tangible evidence to prove these crimes against [him].” (Id.)

       Trooper Djindiev and six or seven more officers then broke down the door and

“immediately bodyslammed [Butler] to the ground, bruising [his] face, ribs and arm.” 6 (Id.)

Additionally, Trooper Djindiev allegedly “stuck his knees into [Butler’s] spine and repeatedly

slammed [Butler’s] head against the floor.” (Id.) Butler also alleges that Trooper Djindiev took

the receipt, crumpled it and put it in his pocket. (Id. at 12.)

       Butler was taken to the police station. He asked repeatedly about his car and was told by

Trooper Hodgskin not to worry and that he was going to be charged with reckless endangerment

and drug paraphernalia. (Id.) Butler alleges that he asked Trooper Djindiev whether he would

put the receipt into evidence and was told not to worry. (Id.) Butler was taken to the Lehigh

County Jail. (Id.) He alleges that the affidavit of probable cause supporting the charges against

him “was made up [of] lies, with material omissions and reckless false statements” except for a

few sentences. (Id.)




6
  Although it is unclear, the Amended Complaint suggests that Troopers Hodgskin and Griffin
were not in the room with Butler and his ex-girlfriend and were instead communicating with
them from outside the room.
                                                3
      Butler wrote to various government agencies to tell his side of the story, but none

responded. (Id. at 13.) Additionally, the criminal case against him proceeded, although Trooper

Djindiev did not appear for a preliminary hearing. (Id.) Butler sought to dismiss the charges but

the prosecutor, Jared Hanna, said that he should plead guilty. (Id.) Butler alleges that he wanted

to cross examine Trooper Djindiev and tried to subpoena him, but the prosecutor claimed he did

not receive the subpoenas and Trooper Djindiev did not appear at a second hearing. (Id.) Butler

also alleges that the judge granted his request for transcripts but that he still has not received

them, (id), even though the docket reflects that Butler’s requests for transcripts were denied,

Commonwealth v. Butler, CP-39-CR-288-2020.

      The state court held a hearing, which Butler contends was deficient in various respects.

(ECF No. 11 at 14.) He also alleges that that the judge presiding over his criminal case would

not permit him to proceed pro se, even though his attorney was deficient in certain respects, and

contends that he is not being treated fairly in his criminal case. (Id.)

      Based on those factual allegations, Butler indicates that he is raising various constitutional

claims, all of which appear to relate to his arrest, prosecution, and how his criminal case is being

handled by the state court. 7 (See id. at 4.) The themes underlying his claims are that the officers

who arrested him and the state court are preventing him from telling his side of the story, that


7
  Included in the alleged violations of Butler’s rights is a retaliation claim. (ECF No. 11 at 4.) It
is not clear what factual allegations support a retaliation claim and, accordingly, no such claims
are plausibly pled. See Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017) (explaining that,
to state a retaliation claim, a plaintiff must allege that: “(1) he was engaged in constitutionally
protected conduct, (2) ‘he suffered some adverse action at the hands of . . . officials,’ and (3) ‘his
constitutionally protected conduct was a substantial or motivating factor in the decision’ to take
that action.”). Accordingly, any retaliation claim will be dismissed. Additionally, Butler’s
allegation of verbal threats, (ECF No. 11 at 6), do not state a plausible constitutional claim. See,
e.g., Fanti v. Weinstock, No. 14-4614, 2015 WL 5915962 (3d Cir. Oct. 9, 2015) (“Even severe
verbal harassment typically does not rise to the level of a constitutional violation.”).

                                                   4
they are covering up evidence that would support his defense, and that they are fabricating

evidence against him. (See id. at 4-8.) Butler seeks damages in the amount of $2 million, plus

punitive damages. (Id. at 10.)

      II.      STANDARD OF REVIEW

       As Butler is proceeding in forma pauperis, 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) require

the Court to dismiss the Amended Complaint if it frivolous or fails to state a claim. A complaint

is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 325 (1989). It is legally baseless if “based on an indisputably meritless legal theory,”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless “when the

facts alleged rise to the level of the irrational or the wholly incredible.” Denton v. Hernandez,

504 U.S. 25, 33 (1992).

       To state a claim, a pleading must contain “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory statements and naked assertions will not suffice. Id. As noted,

the Court may also take judicial notice of matters of public record, including dockets in Butler’s

criminal case. See Buck, 452 F.3d at 260. As Butler is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       III.    DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Furthermore, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); see

also Iqbal, 556 U.S. at 676 (explaining that “[b]ecause vicarious liability is inapplicable to . . . §

                                                   5
1983 suits, a plaintiff must plead that each Government-official defendant, through the official’ s

own individual actions, has violated the Constitution.”). For the following reasons, Butler’s

claims fail.

        A.     Official Capacity Claims

        As previously explained to Butler, (see ECF No. 9 at 11 n.7), the Eleventh Amendment

bars suits against a state and its agencies in federal court that seek monetary damages. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); A.W. v. Jersey City

Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against state officials acting in their

official capacities are really suits against the employing government agency, and as such, are

also barred by the Eleventh Amendment. A.W., 341 F.3d at 238; see also Hafer v. Melo, 502

U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). The

Commonwealth of Pennsylvania has expressly withheld consent and has not waived its Eleventh

Amendment immunity. See 42 Pa. Cons. Stat. § 8521-22. Accordingly, the Court must dismiss

Butler’s damages claims against Trooper Djindiev, Hodgskin, and Griffin in their official

capacities because those are really claims against the Pennsylvania State Police that are barred by

the Eleventh Amendment. See Atkin v. Johnson, 432 F. App’x 47, 48 (3d Cir. 2011) (per curiam)

(“The District Court correctly determined that the Eleventh Amendment bars claims for damages

against the PSP, a state agency that did not waive its sovereign immunity.”).

        Butler has also failed to allege a basis for a claim against Assistant District Attorney

Hanna in his official capacity. Those claims are essentially claims against the Lehigh County

District Attorney’s Office. See Fitzgerald v. Martin, Civ. A. No. 16-3377, 2017 WL 3310676, at

*6 (E.D. Pa. Aug. 3, 2017). As previously explained to Butler, to state a claim against a

municipal employee in his official capacity, a plaintiff must allege a municipal policy or custom

caused the claimed constitutional violation. (ECF No. 9 at 12 n.9.); See Monell v. Dep’t of Soc.

                                                  6
Servs. of N.Y., 436 U.S. 658, 694 (1978). Butler has not done so here, so the Court will dismiss

this official capacity claim.

       B.      Claims Against Assistant District Attorney Hanna

       Butler’s claims against Assistant District Attorney Hanna in his individual capacity are

barred by absolute prosecutorial immunity. Prosecutors are entitled to absolute immunity from

liability under § 1983 for acts that are “intimately associated with the judicial phase of the

criminal process” such as “initiating a prosecution and . . . presenting the State’s case.” Imbler v.

Pachtman, 424 U.S. 409, 430-31 (1976). “[W]hether a prosecutor is entitled to absolute

immunity depends on whether she establishes that she was functioning as the state’s ‘advocate’

while engaging in the alleged conduct that gives rise to the constitutional violation.” Yarris v.

Cty. of Delaware, 465 F.3d 129, 136 (3d Cir. 2006). “[T]he period during which prosecutors are

most likely functioning in a ‘quasi-judicial’ capacity is the time between indictment and

dismissal, acquittal, or conviction.” Odd v. Malone, 538 F.3d 202, 211 (3d Cir. 2008) (footnote

omitted).

       Here, it is apparent that Butler’s claims against Hanna are based on acts he took or failed

to take in his capacity as the prosecutor presenting the Commonwealth’s case against Butler.

Accordingly, Hanna is entitled to absolute immunity from Butler’s claims.

       C.      Claims Against Troopers Djindiev, Hodgskin and Griffin

       Butler’s claims against Troopers Djindiev, Hodgskin and Griffin are best understood as

Fourth Amendment claims for false arrest, false imprisonment, and malicious prosecution.

Butler also raises due process claims for fabrication of evidence. 8


8
  Butler claims various deficiencies in the criminal proceeding against him based on the manner
in which the state court and prosecution are handling his case. But it is unclear how any of those
alleged deficiencies in process could be attributable to the Troopers. Accordingly, to the extent
Butler intended to pursue claims against the Troopers apart from those discussed above, the
claims are dismissed as implausible.
                                                  7
       Unfortunately, the Amended Complaint does not make clear which of these Troopers was

responsible for arresting Butler, fabricating the affidavit, and filing charges against Butler

(presumably based on the false affidavit). This makes it difficult to evaluate Butler’s claims

because it is difficult to discern how each Defendant is personally involved in the alleged

violation of Butler’s rights. See Rode, 845 F.2d at 1207. Trooper Hodgskin is listed as the

arresting officer on the criminal docket for Butler’s case, see Commonwealth v. Butler, CP-39-

CR-0000288-2020, but the Amended Complaint only recounts what Hodgskin said to Butler, and

it is not clear what role, if any, Trooper Griffin played in Butler’s arrest and prosecution beyond

being present at the scene of the underlying incident and talking to Butler.

       Butler’s allegations are also unclear as to the circumstances of his arrest and prosecution.

To state a claim for false arrest and related false imprisonment under the Fourth Amendment, a

plaintiff must allege facts establishing that he was arrested without probable cause. See Orsatti

v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995). “[P]robable cause to arrest exists when the

facts and circumstances within the arresting officer’s knowledge are sufficient in themselves to

warrant a reasonable person to believe that an offense has been or is being committed by the

person to be arrested.” Id. at 483. A plaintiff asserting a malicious prosecution claim must

establish that “(1) the defendants initiated a criminal proceeding; (2) the criminal proceeding

ended in the plaintiff’s favor; (3) the proceeding was initiated without probable cause; (4) the

defendants acted maliciously or for a purpose other than bringing the plaintiff to justice; and (5)

the plaintiff suffered deprivation of liberty consistent with the concept of seizure as a

consequence of a legal proceeding.” See McKenna v. City of Philadelphia, 582 F.3d 447, 461

(3d Cir. 2009). Additionally, a criminal defendant who has not been convicted “may have a

stand-alone fabricated evidence claim against state actors under the due process clause of the

Fourteenth Amendment if there is a reasonable likelihood that, absent that fabricated evidence,

                                                  8
the defendant would not have been criminally charged.” Black v. Montgomery Cty., 835 F.3d

358, 371 (3d Cir. 2016).

       Because Butler’s allegations are not clearly pled, he has not alleged that he was arrested

or prosecuted without probable cause. The Amended Complaint indicates that Butler has a

different understanding than the Troopers and prosecutor of what occurred during the incident

that led to his arrest, but he does not describe the events with sufficient clarity to support a

plausible false arrest, false imprisonment, or malicious prosecution claim to which the

Defendants could meaningfully respond. He refers to pieces of evidence that he presumably

believes support his defense or theory of the case, in particular, the receipt for “911-E block”

allegedly taken by Trooper Djindiev, but he does not make clear in the Amended Complaint why

those items establish that he was wrongfully arrested or charged. He also claims that the

affidavit supporting his prosecution contained material omissions and false statements, (ECF No.

11 at 12), but he does not clarify what those omissions or statements are.

       Accordingly, the Amended Complaint does not allege a plausible false arrest, false

imprisonment, or malicious prosecution claim as pled. See Godfrey v. Pennsylvania, 525 F.

App’x 78, 80 (3d Cir. 2013) (per curiam) (explaining that, to the extent plaintiff was asserting

claims for false arrest and imprisonment, “[plaintiff] needed to point to facts suggesting that

Defendant Thompson lacked probable cause to believe he had committed the offense for which

he was arrested”). Furthermore, the charges have not, at this point, terminated in Butler’s favor,

so any malicious prosecution claim is premature. Nor has Butler alleged a plausible basis for a

fabricated evidence claim. See Black, 835 F.3d at 372 (“[T]here is a notable bar for evidence to

be considered ‘fabricated.’”).

       As Butler is representing himself, the Court will give him one more opportunity to amend

his claims based on his arrest and prosecution. However, under the abstention doctrine of

                                                   9
Younger v. Harris, 401 U.S. 37 (1971), the Court must abstain from adjudicating challenges to

certain state criminal proceedings. Absent extraordinary circumstances not present here,

Younger abstention applies when: “(1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the state proceedings

afford an adequate opportunity to raise the federal claims.” Lazaridis v. Wehmer, 591 F.3d 666,

671 (3d Cir. 2010) (quoting Addiction Specialists, Inc. v. Twp. of Hampton, 411 F.3d 399, 408

(3d Cir. 2005)). Younger abstention is “premised on the notion of comity, a principle of

deference and ‘proper respect’ for state governmental functions in our federal system.” Evans v.

C.C.P., Delaware Cty, Pa., 959 F.2d 1227, 1234 (3d Cir. 1992). Indeed, the Supreme Court has

recognized that “[i]f a plaintiff files a false-arrest claim before he has been convicted (or files

any other claim related to rulings that will likely be made in a pending or anticipated criminal

trial), it is within the power of the district court, and in accord with common practice, to stay the

civil action until the criminal case or the likelihood of a criminal case is ended.” Wallace v.

Kato, 549 U.S. 384, 393–94 (2007). Thus, even if Butler can allege a plausible basis for a claim

against the Troopers in connection with his arrest and/or prosecution, the Court will likely stay

this case until the criminal proceedings proceeding against Butler in state court have resolved. 9




       9
         As a final matter, the Amended Complaint alleges that Trooper Djindiev used force on
Butler when apprehending him. To state an excessive force claim, a plaintiff must allege that the
defendant’s use of force was unreasonable to state such a claim, see Estate of Smith v. Marasco,
430 F.3d 140, 148 (3d Cir. 2005), although “[n]ot every push or shove, even if it may later seem
unnecessary in the peace of a judge’s chambers, violates the Fourth Amendment.” Graham v.
Connor, 490 U.S. 386, 396 (1989) (internal quotations and citation omitted). Here, because of
how the Amended Complaint is pled, it is not clear to the Court whether Butler intended to bring
an excessive force claim against Trooper Djindiev. The entire focus of Butler’s pleading,
including his lengthy recitation of constitutional rights allegedly infringed, does not discuss
excessive force. (See ECF No. 11 at 4.) Rather than address a claim it is not clear Butler intends
to pursue, the Court merely notes the issue here so that Butler may pursue the claim in any
second amended complaint if he chooses to do so.

                                                  10
       IV.     CONCLUSION

       For the foregoing reasons, the Court will dismiss Butler’s Amended Complaint. Butler is

given leave to file a second amended complaint against Troopers Hodgkin, Griffin, and Djindiev

in their individual capacities in the event he can cure the defects in the claims discussed in §

III.C. of this Memorandum. Butler’s remaining claims are dismissed with prejudice.

       An Order follows that provides further instruction as to amendment.

                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




                                                 11
